     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 1 of 7 Page ID #:1



1     Steven L. Mazza, Esq. (SBN 101076)
      Sark Ohanian, Esq. (SBN 208905)
2     CARPENTER, ZUCKERMAN & ROWLEY
      8827 West Olympic Boulevard
3     Beverly Hills, California 90211
      Telephone: (310) 273-1230
4     Facsimile: (310) 858-1063
      Email: sark@czrlaw.com
5

6     Attorneys for Plaintiff,
      TIMOTHY NICHOLL
7

8                          UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11

        TIMOTHY NICHOLL, an Individual                    Case No.
12

                    Plaintiff,                            PLAINTIFF'S COMPLAINT
13
                                                          FOR DAMAGES FOR:
14
              vs.
                                                          1. NEGLIGENCE
15
        UNITED STATES POSTAL
        SERVICE, UNITED STATES OF
16
        AMERICA, BRENNA LOUISE LAIR,
        and DOES 1 through 10, inclusive,                 PLAINTIFF'S DEMAND FOR
                                                          JURY TRIAL
17
                    Defendants.
18

19

20
             Plaintiff, TIMOTHY NICHOLL, an individual, by and through his attorneys

21
       CARPENTER, ZUCKERMAN & ROWLEY, hereby complains and alleges

22
      against the defendants, UNITED STATES POSTAL SERVICE, UNITED

23
       STATES OF AMERICA, BRENNA LOUISE LAIR, and DOES 1 through 10, as

24
       follows:

25

26
                                     I. INTRODUCTION

27
       1.    In this action, plaintiff, TIMOTHY NICHOLL (hereinafter "Plaintiff'),

28
             seeks to recover monetary damages for injuries he suffered as a result of a


                                                  1
                                    COMPLAINT AND JURY TRIAL DEMAND
     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 2 of 7 Page ID #:2



1           motorcycle versus motor vehicle collision which occurred in an
2           unincorporated area of Ventura County, California on February 11, 2017.
3     2.    On February 11, 2017, Plaintiff was operating a motorcycle eastbound on
4           Woodland Avenue in an unincorporated area of Ventura County, California
5           when he came to a stop in the left-turn lane at the intersection with SR-33.
6     3.    At that time, defendant, BRENNA LOUISE LAIR (hereinafter "Defendant
7           LAIR"), was operating a 1991 Grumman Long Life Vehicle ("Subject
8           Postal Vehicle") and was also in the left-turn lane on eastbound Woodland
9           Avenue in front of Plaintiff's motorcycle. Defendant LAIR then put the
10          Subject Postal Vehicle in reverse, backed up and struck Plaintiff.
11    4.    Defendant LAIR was working as a postal delivery person employed by
12          defendants, and each of them, and acting in the course and scope of her
13          employment with defendants, and each of them.
14    5.    The registered owners of the Subject Postal Vehicle were defendants, and
15          each of them.
16    6.    The Subject Postal Vehicle was negligently entrusted to Defendant LAIR by
17          each and every other defendant.
18     7    The Plaintiff was severely injured in the subject accident and has since been
19          required to undergo numerous medical procedures.
20

21                                       IL PARTIES
22     8.   Plaintiff NICHOLL is, and at all times relevant herein was, a resident of the
23          County of Ventura, State of California.
24     9.   Based on information and belief, Defendant LAIR is, and at all relevant
25          times was, a resident of the County of Ventura, State of California. At the
26          time of the subject incident, Defendant LAIR was acting in the course and
27          scope of her employment with defendants UNITED STATE POSTAL
28          SERVICE, UNITED STATES OF AMERICA and DOES 1 through 10.

                                                  2
                                    COMPLAINT AND JURY TRIAL DEMAND
     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 3 of 7 Page ID #:3



1     10.    Defendant UNITED STATES OF AMERICA is a sovereign nation, which
2            has subjected itself to the jurisdiction of this Court ("Defendant USA").
3     11.    Defendant UNITED STATES POSTAL SERVICE is an entity of a
4            sovereign nation, which has subjected itself to the jurisdiction of this Court
5            ("Defendant USPS").
6     12.    The true names and capacities of defendants sued herein as Does 1 through
7            10, inclusive, are unknown to plaintiff, who therefore sues such defendants
8            by such fictitious names pursuant to Code of Civil Procedure § 474.
9            Plaintiff alleges that each fictitiously named defendant acted or failed to act
10           in such a manner that each has contributed in proximately causing the
11           damages to plaintiff as herein alleged. Plaintiff will seek leave of Court to
12           amend this complaint to set forth their true names and capacities when
13           ascertained. Reference herein to defendant(s) shall include reference to all
14           defendants, including all named and all fictitiously named defendants.
15     13.   Plaintiff is informed and believes, and based upon such information and
16           belief alleges, that at all times relevant hereto, each defendant was the
17           owner, agent, employee or employer of each of its co-defendants, and in
18           doing the acts hereinafter mentioned, each defendant was acting within the
19           scope of its authority and with the permission and consent of its co-
20           Defendants, and each of them, and that said acts of each defendant was
21           ratified by said defendant's co-defendants.
22

23                            III. JURISDICTION AND VENUE
24     14.   The jurisdiction of the court over the subject matter of this action is
25           predicated and based upon, without limitation, 39 U.S.C. § 409, 28 U.S.C. §
26           1346 and 28 U.S.C. § 1367.
27     15.   Pursuant to 28 U.S.C. § 1391 venue is proper as a substantial part of the
28           events or omissions giving rise to the claim occurred within the jurisdiction

                                                    3
                                      COMPLAINT AND JURY TRIAL DEMAND
     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 4 of 7 Page ID #:4



1            of the U.S. District Court for the Central District of California.
2     16.    On November 14, 2018, Plaintiff timely presented an administrative claim
3            to the UNITED STATES POSTAL SERVICE.
4     17.    To date, the agency has failed to make a final disposition of the claim
5

6                                           IV. FACTS
7                                       A. The Accident
8     18.    On February 11, 2017, Plaintiff was operating a motorcycle eastbound on
9            Woodland Avenue in an unincorporated area of Ventura County, California
10           when he came to a stop in the left-turn lane at the intersection with SR-33.
11    19.    At that time, defendant, BRENNA LOUISE LAIR (hereinafter "Defendant
12           LAIR"), was operating a 1991 Grumman Long Life Vehicle ("Subject
13           Postal Vehicle") and was also in the left-turn lane on eastbound Woodland
14           Avenue in front of Plaintiff's motorcycle. Defendant LAIR then put the
15           Subject Postal Vehicle in reverse, backed up and struck Plaintiff.
16     20.   Plaintiff sustained injuries and damages as a result of this incident.
17     21.   Based on the police report relating to this incident, Defendant LAIR was
18           working as a UNITED STATES POSTAL SERVICE delivery person in the
19           course and scope of her employment or agency with said entity at the time
20           of this accident.
21     22.   At that time, as Defendant LAIR proceeded to operate her vehicle in an
22           unsafe manner and failed to keep a proper lookout when she backed up her
23           vehicle and struck Plaintiff who was properly stopped behind her vehicle.
24

25                                          B. Damages
26     23.   As a factual and legal result of defendants' negligence, carelessness, and
27           reckless disregard for the safety of others, Plaintiff was injured in his health,
28           strength and activity, and sustained injury to his body, nervous system, and

                                                    4
                                      COMPLAINT AND JURY TRIAL DEMAND
     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 5 of 7 Page ID #:5



1            person, all of which have caused and continue to cause Plaintiff great
2            mental, physical, and nervous pain and suffering and severe emotional
3            distress.
4     24.    As a factual and legal result of the aforementioned negligence, Plaintiff has
5            suffered damages in an amount which exceeds the minimum jurisdictional
6            limits of this Court, according to proof at time of trial.
7     25.    Plaintiff is infoiiiied and believes, and based upon such information and
8            belief, allege that said injuries will result in some permanent disability to
9            plaintiff, all to her general damages in a sum which exceeds the minimum
10           jurisdictional limits of this Court, according to proof at time of trial.
11    26.    As a further factual and legal result of defendants' negligence, carelessness,
12           and reckless disregard for the safety of others, Plaintiff was required to and
13           will have to employ physicians and surgeons for medical examinations,
14           treatments and/or care of said injuries. Plaintiff will ask leave of court to
15           amend this complaint to set forth the correct amount of medical and
16           incidental expenses when the same are fully and finally ascertained.
17     27.   As a further factual and legal result of the acts of defendants, Plaintiff was
18           prevented from attending to his usual occupation and his earning capacity
19           was greatly impaired. Plaintiff's total loss of earnings is not yet ascertained.
20           Further, Plaintiff's loss of future earning and loss of earning capacity are not
21           yet ascertained. Plaintiff will seek to amend this complaint at such time as
22           the amount is ascertained.
23

24                                            COUNT I
25                                          (Negligence)
26     28.   Plaintiff repeats and re-alleges paragraphs 1 through 27 above as if set forth
27           fully herein.
28     29.   Defendants breached their duties, without limitation, to avoid placing others

                                                    5
                                      COMPLAINT AND JURY TRIAL DEMAND
     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 6 of 7 Page ID #:6



1           in danger, and/or to keep a proper lookout, and/or to exercise reasonable,
2           ordinary care to avoid a collision.
3     30.   The defendants further negligently serviced, repaired, maintained, and
4           inspected their vehicles, which proximately caused the injuries herein
5           described.
6     31.   The defendants further negligently entrusted their vehicles to their
7           operators, which proximately caused the injuries herein described and are
8           further liable to the plaintiff pursuant to, without limitation, California
9           Vehicle Code § 22106 (Starting Parked Vehicles or Backing).
10    32.   As a direct result of defendants' negligence, plaintiff has suffered damages,
11          which were reasonably foreseeable, in an amount to be determined at trial.
12

13    WHEREFORE PLAINTIFF PRAYS FOR RELIEF AS FOLLOWS:
14          a.    For general damages according to proof in an amount exceeding the
15                 minimum jurisdiction of this court and for special damages including,
16                 without limitation, for medical expenses, medication, loss of earnings,
17                 loss of earning capacity, future loss of earnings, future medical
18                 expenses, and other out-of-pocket expenses and economic damages in
19                 an amount according to proof at time of trial in excess of
20                 $250,000.00;
21          b.     For costs of suit incurred herein; and
22          c.     For such other and further relief as the court may deem proper.
23     DATED: January 31, 2019           CARPENT              I4CKERMAN & ROWLEY
24

25                                 By:
                                          ar  aria    sq.
26                                       Attor for 'Pim iff,
                                         TIM THY N      OLL
27

28


                                                   6
                                     COMPLAINT AND JURY TRIAL DEMAND
     Case 2:19-cv-00765-JEM Document 1 Filed 01/31/19 Page 7 of 7 Page ID #:7



1                               JURY TRIAL DEMAND
2           Plaintiff TIMOTHY NICHOLL hereby demands a trial by jury.
3
      DATED: January 31, 2019         CARPENTER, ZUCKERMAN & ROWLEY
4

5
                                By:
6                                      ar
                                      Atto II for a tiff,
7                                     TIM THY NI OLL
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                7
                                  COMPLAINT AND JURY TRIAL DEMAND
